EXHIBIT 10.1
LETTER AMENDMENT NO. 1
TO
PRIVATE SHELF AGREEMENT DATED AS OF SEPTEMBER 9, 2009
(Oceaneering International, Inc.)
As of September 7, 2012
To Prudential Investment Management, Inc. (“Prudential”)


To each other Prudential Affiliate which becomes bound by the Shelf Agreement
referred to below as provided therein (each, a “Purchaser” and collectively, the
“Purchasers”)


Ladies and Gentlemen:
We refer to the Private Shelf Agreement dated as of September 9, 2009 (the
“Shelf Agreement”), among Oceaneering International, Inc. (the “Company”),
Prudential and the Purchasers which from time to time become bound thereunder.
Unless otherwise defined herein, the terms defined in the Shelf Agreement, as
amended hereby, shall be used herein as therein defined.
The Company has requested that Prudential enter into this Letter Amendment No. 1
(this “Amendment”) to evidence the amendment of the Shelf Agreement as set forth
herein. Such amendment shall become effective as set forth in Section 3.
Therefore, Prudential and the Company hereby agree as follows:
1.Amendments. Subject to Section 3 hereof, the Shelf Agreement is hereby amended
as follows:
(i)
The second paragraph of the addressee information is hereby amended by deleting
the text “together with the Series A Purchasers,” from the parenthetical
therein.

(ii)
The definition of each of the following terms in Schedule B to the Shelf
Agreement is amended by deleting the existing definition of such term in its
entirety and replacing it with the corresponding new definition therefor set
forth below.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Capital Lease” means, for any Person, subject to Section 22.3, any lease of any
property by such Person as lessee which would, in accordance with GAAP, be
required to be classified and accounted for as a capital lease on the balance
sheet of such Person.

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


“Change of Control” shall be deemed to have occurred if (a) any person (as such
term is used in Section 13(d) and Section 14(d)(2) of the Exchange Act) or
related persons constituting a group (as such term is used in Rule 13d-5 under
the Exchange Act), other than an Affiliate described on Schedule 8.3 attached
hereto, become the “beneficial owners” (as such term is used in Rule 13d-3 under
the Exchange Act), directly or indirectly, of more than 50% of the total voting
power of all classes then outstanding of the Company’s Voting Stock, or (b)
during any period of 24 consecutive months commencing on or after the First
Amendment Date, a majority of the members of the Board of Directors of the
Company ceases to be composed of individuals (i) who were members of such Board
on the first day of such period, (ii) whose election, nomination or appointment
to such Board was approved by individuals referred to in clause (i) above
constituting at the time of such election, nomination or appointment at least a
majority of such Board or (iii) whose election, nomination or appointment to
such Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election, nomination or appointment at least a
majority of such Board.
“Company” means Oceaneering International, Inc., a Delaware corporation.
“Consolidated EBITDA” for any period means the sum of (a) Consolidated Net
Income during such period plus (to the extent deducted in determining
Consolidated Net Income), (b) all provisions for any Federal, state or local
income taxes made by the Company and its Restricted Subsidiaries during such
period, (c) all provisions for depreciation and amortization (other than
amortization of debt discount) made by the Company and its Restricted
Subsidiaries during such period, (d) any other non-recurring, non-cash charge to
the extent such non-cash charge reduces Consolidated Net Income (as reduced by
any adjustment for the amount of cash pay-outs of non-recurring, non-cash
charges from prior fiscal periods), and (e) Consolidated Interest Expense during
such period, all determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means for any period all interest (including the
interest component of Capital Lease Obligations) and all amortization of debt
discount and expense on any particular Indebtedness (including payment-in-kind,
zero coupon and other like Securities) of the Company and its Restricted
Subsidiaries for which such calculations are being made as determined in
accordance with GAAP. Computations of Consolidated Interest Expense on a
pro-forma basis for Debt having a variable interest rate shall be calculated at
the rate in effect on the date of any determination.
“Consolidated Net Income” means, for any period, the gross revenues of the
Company and its Restricted Subsidiaries for such period less all expenses and
other proper charges (including taxes on income), determined on a consolidated
basis after eliminating earnings or losses attributable to outstanding Minority
Interests, but excluding in any event:

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(a)    the proceeds of any life insurance policy;
(b)    net earnings and losses of any Restricted Subsidiary of the Company
accrued prior to the date it became a Restricted Subsidiary of the Company;
(c)    net earnings and losses of any Person (other than a Restricted Subsidiary
of the Company), substantially all the assets of which have been acquired in any
manner by the Company or any of its Restricted Subsidiaries, realized by such
Person prior to the date of such acquisition;
(d)    net earnings and losses of any Person (other than a Restricted Subsidiary
of the Company) with which the Company or a Restricted Subsidiary of the Company
shall have consolidated or which shall have merged into or with the Company or a
Restricted Subsidiary of the Company prior to the date of such consolidation or
merger;
(e)    net earnings of any Person (other than a Restricted Subsidiary of the
Company) in which the Company or any Restricted Subsidiary of the Company has an
ownership interest unless such net earnings shall have actually been received by
the Company or such Restricted Subsidiary of the Company in the form of cash
distributions;
(f)    any portion of the net earnings of any Restricted Subsidiary of the
Company which for any reason is unavailable for payment of dividends to the
Company or any other Restricted Subsidiary of the Company;
(g)    earnings and losses resulting from any reappraisal, revaluation, write-up
or write-down of assets other than in the ordinary course of business;
(h)    any reversal of any contingency reserve to the extent such contingency
reserve was taken prior to September 30, 2011, but including in any
determination of Consolidated Net Income changes in estimates made in accordance
with GAAP;
(i)    any gains or losses on the sale or other disposition of Investments or
fixed or capital investments (other than gains or losses in the ordinary course
of business as determined in accordance with GAAP), and any taxes on such
excluded gains and any tax deductions or credits on account of any such excluded
losses;
(j)    any non-recurring, non-cash gains to the extent such non-cash gains
increase Consolidated Net Income for such period; and
(k)    any other extraordinary gain or loss, including the cumulative effect of
changes to GAAP.

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Indebtedness plus (b) Consolidated Adjusted
Net Worth.
“Distribution” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Company (except dividends or other distributions payable solely in shares of
common stock of the Company), and (b) any payments made on account of any
cancellation, termination, redemption, acquisition or retirement of any Equity
Interests of the Company or of warrants, rights or other options to purchase any
Equity Interests of the Company or any Subsidiary.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a)    its liabilities for borrowed money;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    all Capital Lease Obligations of such Person;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities); provided that, solely in the case of
liabilities of any Person not a Restricted Subsidiary or the Company secured by
such a Lien, the amount of such Indebtedness shall be deemed to be the lesser of
(i) the net book value of the property so encumbered and (ii) the amount of such
liabilities;
(e)    all its liabilities in respect of standby letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (other than those representing
obligations for performance guarantees);
(f)    all liabilities of such Person under Hedging Arrangements; and

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(g)    any Guaranty of such Person with respect to liabilities (other than
performance guarantees) of a type described in any of clauses (a) through (f)
hereof;
provided, that in the case of computations of “Indebtedness” of the Company or
any Restricted Subsidiary, notwithstanding clause (d) above, “Indebtedness”
shall not include Indebtedness secured by Liens permitted under Section 10.4(g).
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement). For the purposes
of this Agreement, the Company or any of its Subsidiaries shall be deemed to be
the owner of any property which it has acquired or holds subject to a
conditional sale agreement, Capital Lease or other arrangement pursuant to which
title to the property has been retained by or vested in some other Person for
security purposes and such retention or vesting shall constitute a Lien.
“Material Domestic Subsidiary” means any Restricted Subsidiary (other than an
Excluded Subsidiary) which is organized or incorporated under the laws of the
United States of America, any state thereof or the District of Columbia whose
(a) attributable share of Consolidated EBITDA for the four quarter period ending
on the last day of the most recently ended fiscal quarter for which Quarterly
Financial Statements, or if such fiscal quarter end is a fiscal year end, for
which Annual Financial Statements, are available is greater than 5% of the
Consolidated EBITDA for such period or (b) attributable share of the book value
of total assets of the Company and its Restricted Subsidiaries, determined on a
consolidated basis as of the last day of the most recently ended fiscal quarter
for which Quarterly Financial Statements, or if such fiscal quarter end is a
fiscal year end, for which Annual Financial Statements, are available, is
greater than 5% of the book value of total assets of the Company and its
Restricted Subsidiaries as of such day.
“Net Proceeds” is defined in Section 10.6(b)(iii)(C).
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.
“Preferred Stock” means any class of Equity Interest issued by a Person that is
preferred over any other class of Equity Interest issued by such Person as to
the payment of dividends or the payment of any amount upon liquidation or
dissolution of such Person.

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


“Primary Working Capital Credit Facilities” means (a) the Credit Agreement,
dated as of January 6, 2012, among the Company, as borrower, the lenders from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Lender and Swing Line Lender, as amended,
supplemented, restated or otherwise modified or as refinanced or replaced from
time to time, and (b) any other primary credit facility or facilities for the
Company with commitments in excess of an aggregate amount of $75,000,000.
“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer, or any Vice President, (b) with respect to any
Person that is a limited liability company, if such Person has officers, then
such Person’s Chief Executive Officer, President, Chief Financial Officer, or
any Vice President, and if such Person is managed by members, then a Responsible
Officer of such Person’s managing member, and if such Person is managed by
managers, then a manager (if such manager is an individual) or a Responsible
Officer of such manager (if such manager is an entity), and (c) with respect to
any Person that is a general partnership, limited partnership or a limited
liability partnership, a Responsible Officer of such Person’s general partner or
partners.
“Restricted Investments” means all Investments, other than:
(a)    Investments by the Company and its Restricted Subsidiaries in and to
Wholly-owned Restricted Subsidiaries, including any Investment in a Person
which, after giving effect to such Investment, will become a Wholly-owned
Restricted Subsidiary;
(b)    Investments representing loans or advances in the usual and ordinary
course of business to officers and employees for expenses incidental to carrying
on the business of the Company or any of its Restricted Subsidiaries;
(c)    Investments existing on First Amendment Date as described on Schedule
10.5 attached hereto;
(d)    Liquid Investments;
(e)    Investments in direct obligations of governments other than the United
States of America maturing within twelve months from the date of acquisition
thereof by the Company or a Restricted Subsidiary; provided that at the time of
such acquisition, the long-term debt of such government is rated “AAA” by S&P or
by Moody’s; and
(f)    Investments of the Company not described in the foregoing clauses (a)
through (e); provided that the aggregate amount of all such Investments shall
not at the time any Investment is made pursuant to this clause (f) exceed 15% of
Consolidated Adjusted Net Worth.

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Stock shall at any time be owned
by the holder or one more Subsidiaries of the holder. Unless expressly provided
otherwise, all references herein to any “Subsidiary” or “Subsidiaries” means a
Subsidiary or Subsidiaries of the Company.
“Voting Stock” means (a) with respect to any corporation, capital stock of the
corporation having general voting power under ordinary circumstances to elect
directors of such corporation (irrespective of whether at the time stock of any
other class or classes shall have or might have special voting power or rights
by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.
“Wholly-owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the Equity Interests (except
directors’ qualifying shares and shares of capital stock owned by one or more
individuals who are not citizens of the United States of America and whose
ownership of such capital stock is mandated by the law of any country other than
the United States of America) and Voting Stock of which are owned by any one or
more of the Company and the Company’s other Wholly-owned Restricted Subsidiaries
at such time.
(iii)
The following new definitions are hereby added to Schedule B to the Shelf
Agreement, in the appropriate alphabetical positions therein:

“Annual Financial Statements” means the financial statements described in
Section 7.1(b).
“Anti-Money Laundering Laws” shall have the meaning given in Section 5.16(c).
“Blocked Person” shall have the meaning given in Section 5.16(a).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


“Consolidated Total Assets” means, at any time, the total assets of the Company
and its Restricted Subsidiaries which would be shown as assets on a consolidated
balance sheet of the Company and its Restricted Subsidiaries as of such time
prepared in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Credit Facility Administrative Agent” means the administrative agent under the
credit agreement referred to in clause (a) of the definition of “Primary Working
Capital Credit Facilities”.
“Credit Facility Lenders” means the lenders party to the credit agreement
referred to in clause (a) of the definition of “Primary Working Capital Credit
Facilities”.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Domestic Subsidiary” means any Subsidiary (a) that is organized or incorporated
in the United States or any State or territory thereof or (b) that is a First
Tier Foreign Subsidiary that is disregarded for U.S. Federal income tax
purposes.
“Equity Interests” means with respect to any Person, any shares, interests,
participations, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means (a) any Subsidiary that is identified as an
“Excluded Subsidiary” on the First Amendment Date and listed on Schedule 9.8
attached hereto, and (b) any Subsidiary acquired or created after the First
Amendment Date and identified as an “Excluded Subsidiary” in writing from the
Company to the holders of the Notes so long as such Subsidiary is either (i) a
wholly-owned

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


Domestic Subsidiary of a Subsidiary that is not a Domestic Subsidiary (the
“parent subsidiary”) and such wholly-owned Domestic Subsidiary is disregarded
for U.S. Federal income tax purposes and such parent subsidiary does not have
any operations in the United States of America, or (ii) a Domestic Subsidiary
that owns no property other than Equity Interests issued by a Subsidiary that is
not a Domestic Subsidiary, in the case of clauses (a) and (b) above, only if, in
the good faith judgment of the Company, the execution of a Guaranty Agreement by
such Domestic Subsidiary or the status of such Subsidiary as a Guarantor could
result in material adverse tax consequences to the Company.
“First Amendment Date” means January 6, 2012.
“First Tier Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests of which are held directly by the Company or a Domestic Subsidiary.
“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.
“Legal Requirement” means any law, statute, ordinance, decree, code, act,
requirement, order, judgment, rule, regulation (or official interpretation of
any of the foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulation T, U and X,
whether now or hereafter in effect.
“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Credit Facility Lender or any Affiliate
of any Credit Facility Lender or (ii) any commercial banking institutions or
corporations rated at least P-1 by Moody’s or A-1 by S&P; (c) certificates of
deposit, time deposits, and bankers’ acceptances issued by (i) any of the Credit
Facility Lenders or (ii) any other commercial banking institution which is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $250,000,000 and rated AA by Moody’s or AA by
S&P; (d) repurchase agreements which are entered into with any of the Credit
Facility Lenders or any other commercial banking institutions described in
clause (c) and which are secured by readily marketable direct full faith and
credit obligations of the government of the United States of America or any
agency thereof; (e) investments in any money market fund which holds investments
substantially of the type described in the foregoing clauses (a) through (d);
and (f) other Investments made through the Credit Facility Administrative Agent
or its Affiliates and approved by the Credit Facility

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


Administrative Agent. All the Liquid Investments described in clauses (a)
through (d) above shall have maturities of not more than 365 days from the date
of issue.
“Material Subsidiary” means any Restricted Subsidiary whose (a) attributable
share of Consolidated EBITDA for the four quarter period ending on the last day
of the most recently ended fiscal quarter for which Quarterly Financial
Statements, or if such fiscal quarter end is a fiscal year end, for which Annual
Financial Statements, are available is greater than 1% of the Consolidated
EBITDA for such period or (b) attributable share of the book value of total
assets of the Company and its Restricted Subsidiaries, determined on a
consolidated basis as of the last day of the most recently ended fiscal quarter
for which Quarterly Financial Statements, or if such fiscal quarter end is a
fiscal year end, for which Annual Financial Statements, are available, is
greater than 1% of the book value of total assets of the Company and its
Restricted Subsidiaries as of such day.
“Minority Interests” means any Equity Interests of any class of a Restricted
Subsidiary (other than directors’ qualifying shares or Regulatory Shares as
required by law) that are not owned by the Company and/or one or more of its
Restricted Subsidiaries. Minority Interests shall be valued by valuing Minority
Interests constituting Preferred Stock at the voluntary or involuntary
liquidating value of such Preferred Stock, whichever is greater, and by valuing
Minority Interests constituting common stock at the book value of capital and
surplus applicable thereto adjusted, if necessary, to reflect any changes from
the book value of such common stock required by the foregoing method of valuing
Minority Interests in preferred stock.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.
“Non-Guarantor Restricted Subsidiary” means any Restricted Subsidiary that is
not a Guarantor.
“OFAC” shall have the meaning given in Section 5.16(a).
“OFAC Listed Person” shall have the meaning given in Section 5.16(a).
“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/pages/Programs.aspx.
“Quarterly Financial Statements” means the financial statements described in
Section 7.1(a).
“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
(iv)
The following definitions are hereby deleted from the Shelf Agreement: “Priority
Liability” and “Swaps”.

(v)
The first sentence of Section 1.1 is hereby amended in its entirety to read as
follows:

The Company will authorize the issue of its senior promissory notes (the “Shelf
Notes”, such term to include any such notes issued in substitution thereof
pursuant to Section 13) in the aggregate principal amount of $200,000,000, to be
dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 15 years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
12 years after the date of original issuance thereof, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum, and to have
such other particular terms, as shall be set forth, in the case of each Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Note
delivered pursuant to Section 2.1(f), and to be substantially in the form of
Exhibit 1 attached hereto.
(vi)
Clause (i) of Section 2.1(b) is hereby amended in its entirety to read as
follows: “September 7, 2015 and”.

(vii)
The Shelf Agreement is hereby amended by inserting new Section 2.4(h)(v) to read
as follows:

(h)(v)    Facility Extension Fee. If no Shelf Notes have been issued under this
Agreement before December 10, 2012, then on December 10, 2012, the Company will
pay to Prudential by wire transfer of immediately available funds a Facility
extension fee in the amount of $50,000.
(viii)
Section 5.16 of the Shelf Agreement is restated in its entirety to read as
follows:

Section 5.16. Foreign Assets Control Regulations, Etc.
(a)    Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


other Person, entity, organization and government of a country described in
clause (ii), a “Blocked Person”).
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used, directly by the Company or indirectly through any Controlled
Entity, in connection with any investments in, or any transactions or dealings
with, any Blocked Person.
(c)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity (i) is under investigation by any Governmental
Authority for, or has been charged, with, or convicted of, money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes under any applicable law (collectively, “Anti-Money Laundering
Laws”), (ii) has been assessed civil penalties under any Anti-Money Laundering
Laws or (iii) has had any of its funds seized or forfeited in an action under
any Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.
(d)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.
(ix)
The first paragraph of Section 7 is hereby amended by deleting the text “During
the Issuance Period and” therein and inserting “Beginning on the date any Notes
are issued and continuing for” in lieu thereof.

(x)
Clause (ii) of Section 7.1(b) of the Shelf Agreement is hereby deleted in its
entirety and replaced with the following new clause (ii):

(i) consolidated statements of income and cash flows of the Company and its
Subsidiaries for such year,
(xi)
Each reference to Section “10.6(b)(ii)(3)(B)” in Section 8.4 of the Shelf
Agreement is amended to be a reference to Section “10.6(b)(iii)(C)(y)” and each
reference to Section “10.6(c)(iv)(4)(B)” in Section 8.4 of the Shelf Agreement
is amended to be a reference to Section “10.6(c)(iv)(D)(y)”.


HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(xii)
The amount of “$80,000,000” in Section 8.4(c) is amended to be “10% of
Consolidated Total Assets as of the end of the immediately preceding fiscal
year”.

(xiii)
Paragraph (a) of Section 10.1 of the Shelf Agreement is hereby deleted in its
entirety and replaced with the following new paragraph (a):

(a)    Debt to Capitalization Ratio. The Company will not permit the Debt to
Capitalization Ratio as of the end of any fiscal quarter to be greater than 50%.
(xiv)
Section 10.2 of the Shelf Agreement is hereby deleted in its entirety and
replaced with the following new Section 10.2:

10.2    Limitations on Indebtedness and Preferred Stock of Non-Guarantor
Subsidiaries. The Company shall not permit any of its Non-Guarantor Restricted
Subsidiaries to issue, create, assume, incur, suffer to exist, or in any manner
become liable, directly, indirectly, or contingently in respect of, any
Indebtedness and shall not permit any of its Non-Guarantor Restricted
Subsidiaries to issue any Preferred Stock other than the following:
(a)     Indebtedness or Preferred Stock of a Non-Guarantor Restricted Subsidiary
outstanding as of the First Amendment Date and described on Schedule 10.2
attached hereto;
(b)    Indebtedness or Preferred Stock of a Non-Guarantor Restricted Subsidiary
owing or issued to the Company or to a Wholly-owned Restricted Subsidiary;
(c)    unsecured Indebtedness or Preferred Stock of a Non-Guarantor Restricted
Subsidiary not otherwise permitted under clause (a) or (b) above, so long as, at
the time of issuance, creation, assumption or incurrence thereof and after
giving effect thereto and to the application of the proceeds thereof:
(i)    no Default or Event of Default exists or would exist; and
(ii)    the aggregate outstanding principal amount of all unsecured Indebtedness
of Non-Guarantor Restricted Subsidiaries permitted under this clause (c) plus
the aggregate liquidation value of all outstanding Preferred Stock of Restricted
Subsidiaries permitted under this clause (c) (including the Indebtedness or
Preferred Stock then to be issued, created, assumed or incurred) would not
exceed 10% of Consolidated Adjusted Net Worth; and
(d)    secured Indebtedness of a Non-Guarantor Restricted Subsidiary not
otherwise permitted under clause (a) or (b) above so long as such Indebtedness
is issued, created, assumed or incurred in accordance with the limitations
provided in Section 10.3 hereof.

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


Indebtedness or Preferred Stock permitted under the foregoing clause (a) may be
renewed, extended or refinanced (without increase in principal amount or
liquidation value, as the case may be, at the time of such renewal, extension or
refinancing and subject only to covenants or restrictions which are not
materially more onerous than those applicable to such Indebtedness or Preferred
Stock, as the case may be, at the time of original issuance thereof) without
regard to the limitations of Section 10.2(c) or (d), except that no such
Indebtedness or Preferred Stock may in any event be renewed, extended or
refinanced if at the time thereof and after giving effect thereto and to the
application of the proceeds thereof, a Default or Event of Default would exist.
(xv)
Section 10.3 of the Shelf Agreement is hereby deleted in its entirety and
replaced with the following new Section 10.3:

10.3    Secured Debt. The Company shall not, nor shall it permit any of its
Restricted Subsidiaries to, issue, create, assume, incur, suffer to exist or in
any manner become liable, directly, indirectly, or contingently in respect of,
any secured Indebtedness other than:
(a)    Indebtedness of any Restricted Subsidiary owing to the Company or to any
Wholly-owned Restricted Subsidiary secured by any Lien permitted under Section
10.4(e);
(b)    Indebtedness of the Company or any Restricted Subsidiary existing on the
First Amendment Date and set forth on Schedule 10.3 attached hereto that is
secured by any Lien permitted under Section 10.4(f);
(c)    secured Indebtedness of the Company or any Restricted Subsidiary incurred
after the First Amendment Date that is secured by any Lien permitted under
Section 10.4(g), (i) or (j);
(d)    all other secured Indebtedness of the Company or any of its Restricted
Subsidiaries not otherwise permitted under this Section 10.3 and secured by
Liens permitted under Section 10.4(l), if at the time of issuance, creation,
assumption or incurrence thereof and after giving effect thereto and to the
application of the proceeds thereof:
(i)    no Default or Event of Default exists or would exist,
(ii)    the aggregate outstanding principal amount of all such secured
Indebtedness of the Company or any of its Restricted Subsidiaries permitted
under this clause (d) (including the Indebtedness then to be issued, created,
assumed or incurred, but excluding MARAD Indebtedness) would not exceed 15% of
Consolidated Adjusted Net Worth and

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(iii)    the aggregate outstanding principal amount of all such secured
Indebtedness of the Company or any of its Restricted Subsidiaries permitted
under this clause (d) (including the Indebtedness then to be issued, created,
assumed or incurred and including any MARAD Indebtedness) would not exceed 25%
of Consolidated Adjusted Net Worth.
(xvi)
Section 10.4 of the Shelf Agreement is hereby deleted in its entirety and
replaced with the following new Section 10.4:

10.4    Limitations on Liens. The Company shall not, nor shall it permit any of
its Restricted Subsidiaries to, create, assume, incur, or suffer to exist any
Lien on the property of the Company or any Restricted Subsidiary, whether now
owned or hereafter acquired, or assign any right to receive any income or
profits, or acquire or agree to acquire any property upon conditional sales
agreements or other title retention devices, other than the following:
(a)    Liens for Taxes and assessments or governmental charges or levies and
Liens securing claims or demands of mechanics, materialmen, vendors, carriers
and warehousemen and other like Persons; provided that payment thereof is not at
the time required by Section 9.4;
(b)    Liens of or resulting from any judgment or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which the Company or a Restricted Subsidiary shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured;
(c)    Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, maritime, warehousemen’s and
attorneys’ liens and statutory landlords’ liens and deposits made to obtain
insurance), customary statutory, common law and contractual rights of a bank to
set-off claims of such bank against cash on deposit with such bank, and Liens to
secure the performance of bids, tenders or trade contracts, or to secure
statutory obligations, surety or appeal bonds or other Liens of like general
nature, in any such case incurred in the ordinary course of business and not in
connection with the borrowing of money; provided in each case, the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate actions or proceedings;
(d)    minor survey exceptions or minor defects, irregularities in title,
encumbrances, easements, restrictions or reservations, or rights of others for
rights-of-way, utilities and other similar purposes, or zoning or other
restrictions as to the use of real properties, which customarily exist on
properties of Persons engaged in similar activities and similarly situated and
which do not in any event materially impair their use in the operation of the
business of the Company and its Restricted Subsidiaries;

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(e)    Liens securing Indebtedness owed to the Company or to any Wholly-owned
Restricted Subsidiary by any Restricted Subsidiary;
(f)    Liens existing as of First Amendment Date and described on Schedule 10.4
attached hereto;
(g)    Liens on Equity Interests held, directly or indirectly, by the Company or
any of its Restricted Subsidiaries in an Unrestricted Subsidiary or a joint
venture securing Indebtedness of such Unrestricted Subsidiary or such joint
venture; provided that, with respect to any such Indebtedness neither the
Company or any of its Restricted Subsidiaries, nor any of the property or assets
of the Company or any of its Restricted Subsidiaries, other than such Equity
Interests and the proceeds realized from the sale or other disposition of such
Equity Interests shall, directly or indirectly, be liable for or secure in any
manner whatsoever the payment thereof;
(h)    [Reserved];
(i)    Liens created or incurred after the First Amendment Date given to secure
the payment of the purchase price incurred in connection with the acquisition or
purchase of property useful and intended to be used in carrying on the business
of the Company or any of its Restricted Subsidiaries; provided that (i) such
Lien shall attach solely to the assets acquired or purchased, (ii) such Lien
shall have been created or incurred no more than 180 days after the date of
acquisition or purchase, (iii) at the time of acquisition or purchase of such
assets, the aggregate amount remaining unpaid on all Indebtedness secured by
Liens on such assets, whether or not assumed by the Company or any of its
Restricted Subsidiaries, shall not exceed an amount equal to the lesser of the
total purchase price or fair market value at the time of acquisition or purchase
of such property (as determined in good faith by the Board of Directors of the
Company), (iv) if the Indebtedness secured by such Liens shall have been
incurred by a Restricted Subsidiary, such Indebtedness shall be incurred within
the limitations provided in Section 10.3(b), and (v) at the time of the
creation, issuance, assumption, guarantee or incurrence of such Indebtedness and
after giving effect thereto and to the application of the proceeds thereof, no
Default or Event of Default would exist;
(j)    Liens created or incurred after the First Amendment Date existing on
assets at the time of acquisition thereof or at the time of acquisition or
purchase by the Company or any of its Restricted Subsidiaries of any business
entity then owning such assets, so long as such Liens were not incurred,
extended or renewed in contemplation of such acquisition or purchase; provided
that (i) the Liens shall attach solely to the assets acquired or purchased, (ii)
such Lien shall not apply to any other property of the Company or any of its
Restricted Subsidiaries, (iii) such Lien shall secure only those obligations and
liabilities, and only such amounts, that it secures on the date of such
acquisition, and (iv) at the time of the assumption of such Indebtedness and
after giving effect thereto, no Default or Event of Default would exist;

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(k)    Liens created in favor of the Company or a Restricted Subsidiary under
charters entered into by the Company or such Restricted Subsidiary in the
ordinary course of its business, as owner or lessor of an asset, creating
leasehold interests therein;
(l)    Liens created or incurred after the First Amendment Date given to secure
Indebtedness of the Company or any of its Restricted Subsidiaries and not
otherwise permitted in the preceding clauses (a) through (k), provided that (i)
such Indebtedness is permitted under Section 10.3(d) (for this purpose, without
giving effect to the phrase “and secured by Liens permitted under Section
10.4(l)” contained in Section 10.3(d)), and (ii) no such Lien shall secure any
Indebtedness under any Primary Working Capital Credit Facility unless (A) the
Notes are also secured equally and ratably pursuant to an agreement reasonably
satisfactory to the Required Holders (and Prudential and the holders of the
Notes shall have received an opinion of counsel for the Company with respect to
such security in form and substance reasonably satisfactory to Prudential and
the holders of the Notes) and (B) the holders of the Notes and the lenders under
such Primary Working Capital Credit Facility have entered into an intercreditor
agreement in form and substance satisfactory to Prudential and the holders of
the Notes in their sole discretion; and
(m)    any extension, renewal or refunding of any Lien permitted by the
preceding clauses (f) through (k) of this Section 10.4 in respect of the same
property theretofore subject to such Lien in connection with the extension,
renewal or refunding of the Indebtedness secured thereby; provided that (i) such
extension, renewal or refunding of the Indebtedness to which such Lien relates
shall be without increase in the principal amount remaining unpaid as of the
date of such extension, renewal or refunding (other than any increase in
principal amount incurred to pay interest accrued on such Indebtedness and any
costs of and fees paid with respect to such extension, renewal or refunding),
(ii) such Lien shall attach solely to the same such property and (iii) at the
time of the extension, renewal or refunding of such Indebtedness and after
giving effect thereto and to the application of the proceeds thereof, no Default
or Event of Default would exist.
(xvii)
Section 10.5 of the Shelf Agreement is hereby deleted in its entirety and
replaced with the following new Section 10.5:

10.5    Dividends, Stock Purchases and Restricted Investments. The Company shall
not authorize or make a Distribution on its Equity Interests, and the Company
shall not make, or permit any of its Restricted Subsidiaries to make, any
Restricted Investment, if after giving effect to the proposed Distribution or
Restricted Investment a Default or an Event of Default exists or would exist.
The Company shall not authorize a Distribution on its Equity Interests which is
not payable within 60 days of authorization. The Company may make any
Distribution within 60 days after the declaration thereof if at the time of
declaration such Distribution would have complied with this Section 10.5.

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(xviii)
Section 10.6 of the Shelf Agreement is hereby deleted in its entirety and
replaced with the following new Section 10.6:

10.6    Mergers, Consolidations and Sales of Assets.
(a)    The Company shall not, nor shall it permit any of its Restricted
Subsidiaries to, consolidate with or be a party to a merger with any other
Person, or sell, lease or otherwise dispose of all or substantially all of its
assets, or liquidate or dissolve; provided that:
(i)    any Restricted Subsidiary may merge or consolidate with or into the
Company or any Wholly-owned Restricted Subsidiary so long as (A) in any merger
or consolidation involving the Company, the Company shall be the surviving or
continuing Person and (B) in any merger or consolidation involving a
Wholly-owned Restricted Subsidiary (and not the Company), the Wholly-owned
Restricted Subsidiary shall be the surviving or continuing Person;
(ii)    the Company may consolidate or merge with any other Person if (A) the
Company is the surviving Person in connection with such consolidation or merger
and (B) at the time of such consolidation or merger and immediately after giving
effect thereto, (x) no Default or Event of Default exists or would exist and (y)
the Company would be permitted by the provisions of Section 10.3(d) to incur at
least $1.00 of additional secured Indebtedness;
(iii)    any Restricted Subsidiary may sell, lease or otherwise dispose of all
or substantially all of its assets to the Company or any Guarantor and any
Non-Guarantor Restricted Subsidiary may sell, lease or otherwise dispose of all
or substantially all of its assets to any other Non-Guarantor Restricted
Subsidiary; and
(iv)    any Restricted Subsidiary (other than a Material Domestic Subsidiary)
may liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the holders of the Notes.
(b)    The Company shall not, nor shall it permit any of its Restricted
Subsidiaries to, sell, lease, transfer, abandon as obsolete or otherwise dispose
of properties; provided that the foregoing restriction in this paragraph (b)
does not apply to:
(i)    the sale, lease, transfer or other disposition of properties to the
Company or a Wholly-owned Restricted Subsidiary by a Restricted Subsidiary of
the Company;

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(ii)    properties sold, leased or otherwise disposed of in the ordinary course
of business for fair market value and properties sold, leased or otherwise
disposed as permitted under Sections 10.6(a) or (c); or
(iii)    the sale, lease, transfer or other disposition of properties for cash
or other property to a Person or Persons if (A) such sale, lease, transfer or
other disposition is for fair market value and, in the opinion of a Responsible
Officer of the Company, is in the best interests of the Company, (B) immediately
after the consummation of the transaction and after giving effect thereto, (x)
no Default or Event of Default exists or would exist and (y) the Company would
be permitted by the provisions of Section 10.3(d) to incur at least $1.00 of
additional secured Indebtedness and (C) the entirety of the proceeds (net of
expenses and taxes arising in connection therewith) (“Net Proceeds”) from any
such sale or other disposition shall be applied within 360 days of receipt
thereof by the Company or a Restricted Subsidiary of the Company either (x) to
the acquisition (directly or through acquisition of a Restricted Subsidiary of
the Company) of assets (other than cash, cash equivalents or Securities) useful
and intended to be used in the operation of the business of the Company and its
Restricted Subsidiaries and having a fair market value (as determined in good
faith by (i) the Board of Directors of the Company if the fair market value of
the assets exceeds $10,000,000 or (ii) otherwise a Responsible Officer) at least
equal to that of the assets so disposed of or (y) towards the prepayment at any
applicable prepayment premium of Senior Indebtedness of the Company owing to any
Person other than a Restricted Subsidiary of the Company or an Affiliate of the
Company (and, if the aggregate Net Proceeds from all such sales or other
dispositions referred to in this clause (C)(y) during any fiscal year, together
with the aggregate Net Proceeds from all sales and dispositions referred to in
Section 10.6(c)(iv)(D)(y) during such fiscal year, exceeds 10% of Consolidated
Total Assets as of the end of the immediately preceding fiscal year, the Company
shall have made an offer to prepay the Notes with respect thereto in accordance
with Section 8.4 hereof).
(c)    The Company shall not, nor shall it permit any of its Restricted
Subsidiaries to, sell or otherwise dispose of any Equity Interests (including as
“Equity Interests” for the purposes of this Section 10.6(c) any options or
warrants to purchase Equity Interests or other Securities exchangeable for or
convertible into Equity Interests) of a Restricted Subsidiary (said Equity
Interests, options, warrants and other Securities herein called “Subsidiary
Stock”), nor will any Restricted Subsidiary issue any shares of its own
Subsidiary Stock, provided that the foregoing restrictions in this paragraph (c)
do not apply to:
(i)    the issuance of directors’ qualifying shares or Regulatory Shares;

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(ii)    the issuance of Subsidiary Stock to the Company;
(iii)    the issuance, sale or transfer by the Company or any of its Restricted
Subsidiaries of any Subsidiary Stock to the Company or to a Wholly-owned
Restricted Subsidiary; or
(iv)    any other sale or other disposition at any one time to a Person (other
than directly or indirectly to an Affiliate) of any of the Equity Interests
owned by the Company and its other Restricted Subsidiaries in any Restricted
Subsidiary if (A) such sale or disposition is for fair market value and, in the
opinion of a Responsible Officer of the Company, is in the best interests of the
Company, (B) immediately after the consummation of the transaction and after
giving effect thereto, such Restricted Subsidiary shall have no Indebtedness of
or continuing Investment in the Equity Interests of the Company or of any of its
other Restricted Subsidiaries, (C) immediately after the consummation of the
transaction and after giving effect thereto, (x) no Default or Event of Default
exists or would exist and (y) the Company would be permitted by the provisions
of Section 10.3(d) to incur at least $1.00 of additional secured Indebtedness
and (D) the entirety of the Net Proceeds from any such sale or other disposition
shall be applied within 360 days of receipt thereof by the Company or a
Restricted Subsidiary of the Company either (x) to the acquisition (directly or
through acquisition of a Restricted Subsidiary of the Company) of assets (other
than cash, cash equivalents or Securities) useful and intended to be used in the
operation of the business of the Company and its Restricted Subsidiaries and
having a fair market value (as determined in good faith by (i) the Board of
Directors of the Company if the fair market value of the assets exceeds
$10,000,000 or (ii) otherwise a Responsible Officer) at least equal to the that
of the assets so disposed of or (y) towards the offer of prepayment at any
applicable prepayment premium of Senior Indebtedness of the Company owing to any
Person other than a Restricted Subsidiary of the Company or an Affiliate of the
Company (and, if the aggregate Net Proceeds from all such sales or other
dispositions referred to in this clause (D)(y) during any fiscal year, together
with the aggregate Net Proceeds for all sales and other dispositions referred to
in Section 10.6(b)(iii)(C)(y) during such fiscal year, exceeds 10% of
Consolidated Total Assets as of the end of the immediately preceding fiscal
year, the Company shall have made an offer to prepay the Notes with respect
thereto in accordance with Section 8.4 hereof).
(xix)
Section 10.7 of the Shelf Agreement is hereby deleted in its entirety and
replaced with the following new Section 10.7:

10.7    Limitation on Restrictive Agreements. The Company shall not, nor shall
it permit any of its Restricted Subsidiaries to, enter into, or suffer to exist,
any agreement with any Person which, directly or indirectly, prohibits or limits
the

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


ability of (x) the Company to create, incur, or suffer to exist Liens on its
property, provided, however, that this clause (x) shall not prohibit any Lien
permitted under Section 10.4 or any negative pledge incurred or provided in
favor of any holder of Indebtedness not prohibited by this Agreement or (y) any
Restricted Subsidiary to (a) make any Restricted Payment to the Company or
prepay any Indebtedness owed to the Company, (b) make loans or advances to the
Company, (c) create, incur, or suffer to exist Liens on the property of such
Restricted Subsidiary, provided, however, that this clause (c) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness not prohibited by this Agreement or (d) transfer any of its
Properties to the Company; provided that the foregoing shall not apply to such
restrictions existing under or by reason of (i) applicable Legal Requirement;
(ii) any agreement relating to any Indebtedness permitted under this Agreement;
(iii) customary non-assignment provisions of any contract; (iv) customary
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; (v) purchase money obligations
for property acquired in the ordinary course of business that impose
restrictions on the property so acquired; (vi) contracts for the sale of
Properties, including customary restrictions with respect to a Restricted
Subsidiary pursuant to an agreement that has been entered into for the sale of
all or substantially all of the Equity Interests or assets of such Restricted
Subsidiary; (vii) any agreement or other instrument governing Indebtedness of a
Person acquired by the Company or any of its Restricted Subsidiaries (or of a
Subsidiary of such Person which becomes a Restricted Subsidiary) in existence at
the time of such acquisition (but not created in contemplation thereof), which
restriction is not applicable to the Company or any of its Restricted
Subsidiaries, or Properties of any such Person, other than the Person, or
Properties or Subsidiaries of the Person, so acquired; or (viii) provisions
contained in agreements relating to Indebtedness which prohibit the transfer of
all or substantially all of the assets of the obligor thereunder unless the
transferee shall assume the obligations of the obligor under such agreement or
instrument.
(xx)
Section 10.8 of the Shelf Agreement is hereby deleted in its entirety and
replaced with the following new Section 10.8:

10.8    Nature of Business. The Company shall not, nor shall it permit any of
its Restricted Subsidiaries to, engage in any business if, as a result, the
general nature of the business, taken on a consolidated basis, which would then
be engaged in by the Company and its Restricted Subsidiaries would be
substantially changed from the general nature of the business engaged in by the
Company and its Restricted Subsidiaries on the First Amendment Date and
businesses related thereto.
(xxi)
Section 10.9 of the Shelf Agreement is hereby deleted in its entirety and
replaced with the following new Section 10.9:

10.9    Transactions with Affiliates. The Company shall not, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into or
permit

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


to exist any transaction or series of transactions with any Affiliate (including
the purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate), other than pursuant to the reasonable
requirements of Company’s or its applicable Restricted Subsidiary’s business and
upon fair and reasonable terms not significantly less favorable to Company or
such Restricted Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person other than an Affiliate.
(xxii)
Section 10.10 of the Shelf Agreement is hereby deleted in its entirety and
replaced with the following new Section 10.10:

Section 10.10. Terrorism Sanctions Regulations. The Company covenants that it
will not, and will not permit any Controlled Entity to, (i) become a Blocked
Person or (ii) have any investments in or engage in any dealings or transactions
with any Blocked Person if such investments, dealings or transactions would
cause any holder of a Note to be in violation of any laws or regulations that
are applicable to such holder.
(xxiii)
Section 10.11 of the Shelf Agreement is hereby deleted in its entirety and
replaced with the following new Section 10.11:

10.11    Designation of Subsidiaries, Etc. The Company shall not designate or
redesignate any Unrestricted Subsidiary as a Restricted Subsidiary or designate
or redesignate any Restricted Subsidiary or a newly created or acquired
Subsidiary as an Unrestricted Subsidiary unless the following conditions
precedent have been satisfied:
(a)    the Company shall have given not less than 10 days’ prior written notice
of such election to Prudential and the holders of the Notes;
(b)    at the time of such designation or redesignation and immediately after
giving effect thereto: (i) no Default or Event of Default would exist and
(ii) the Company would be permitted by the provisions of Section 10.3(d) to
incur at least $1.00 of additional secured Indebtedness;
(c)    in the case of the designation of a Subsidiary as an Unrestricted
Subsidiary and after giving effect thereto, (i) such Unrestricted Subsidiary so
designated shall not, directly or indirectly, own any Indebtedness or Equity
Interests of the Company or any of its Restricted Subsidiaries, (ii) such
designation shall be deemed a sale of assets and shall be permitted by the
provisions of Section 10.6(b)(iii), (iii) in the opinion of a Responsible
Officer of the Company, such designation is in the best interests of the
Company, (iv) neither the Company nor any of its Restricted Subsidiaries shall
be liable for any Indebtedness of such Unrestricted Subsidiary so designated
(other than Indebtedness which at the time of incurrence shall be permitted
within the limitations of Section 10.3(b) or at the time of such designation
shall be permitted within the limitations of Sections 10.3(a) and (b)),

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(v) no default or condition in respect of any Indebtedness of such Unrestricted
Subsidiary so designated could as a consequence of such default or condition
cause or permit any Indebtedness of the Company or any of its Restricted
Subsidiaries to become, or to be declared, due and payable before its stated
maturity or before its regularly scheduled dates of payment, (vi) any continuing
Investment in the Equity Interests of such Subsidiary held by the Company or of
any of its Restricted Subsidiaries shall at the time of such designation be
permitted (without reference to paragraph (a) of the definition of “Restricted
Investments”), within the limitations of Section 10.5, and (vii) such
designation shall not result in the imposition of a Lien on the assets of the
Company or any of its Restricted Subsidiaries, other than a Lien permitted
within the limitations of Section 10.4;
(d)    in the case of the designation of a Subsidiary as a Restricted
Subsidiary, and after giving effect thereto: (i) all outstanding Indebtedness
and Preferred Stock of such Restricted Subsidiary so designated shall be
permitted within the applicable limitations of Sections 10.2 and 10.3 and (ii)
all existing Liens of such Restricted Subsidiary so designated shall be
permitted within the applicable limitations of Section 10.4, other than Section
10.4(f) (notwithstanding that any such Lien existed as of the First Amendment
Date);
(e)    in the case of the designation of a Subsidiary as an Unrestricted
Subsidiary, such Restricted Subsidiary shall not at any time after the First
Amendment Date have previously been designated as an Unrestricted Subsidiary
more than once; and
(f)    in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, such Unrestricted Subsidiary shall not at any time after
the First Amendment Date have previously been designated as a Restricted
Subsidiary more than once.
(xxiv)
Clauses (f), (g), (h) and (i) of Section 11 of the Shelf Agreement are hereby
deleted in their entirety and replaced with the following new clauses (f), (g),
(h) and (i), respectively:

(f)(i) the Company or any Restricted Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than the Notes) that is
outstanding in an aggregate principal amount of at least $25,000,000 beyond any
period of grace provided with respect thereto, or (ii) the Company or any
Restricted Subsidiary is in default in the performance of or compliance with any
term of any evidence of any Indebtedness (other than the Notes) in an aggregate
outstanding principal amount of at least $25,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii)

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


as a consequence of the occurrence or continuation of any event or condition
(other than the passage of time or the right of the holder of Indebtedness
(other than the Notes) to convert such Indebtedness into equity interests), (x)
the Company or any Restricted Subsidiary has become obligated to purchase or
repay Indebtedness before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$25,000,000, or (y) one or more Persons have the right to require the Company or
any Restricted Subsidiary so to purchase or repay such Indebtedness; provided
that this clause (iii) is not intended to apply to a covenant requiring a
proportionate prepayment of Indebtedness upon a sale of assets or an event
requiring the Company to make an offer to prepay Notes pursuant to Section 8.3
hereof, in each case so long as the Company or a Restricted Subsidiary, as
applicable, does not fail to make such required prepayment when due or comply
with the provisions of Section 8.3 hereof, as the case may be; or
(g)    the Company or any Material Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any Material Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any Material Subsidiary or with respect to any substantial
part of its property, or constituting an order for relief or approving a
petition for relief or reorganization or any other petition in bankruptcy or for
liquidation or to take advantage of any bankruptcy or insolvency law of any
jurisdiction, or ordering the dissolution, winding-up or liquidation of the
Company or any Material Subsidiary, or any such petition shall be filed against
the Company or any Material Subsidiary and such petition shall not be dismissed
within 60 days; or
(i)    a final judgment or judgments for the payment of money aggregating in
excess of $25,000,000 (exclusive of amounts covered by insurance) are rendered
by any court of competent jurisdiction against one or more of the Company and
its Restricted Subsidiaries and which judgments are not, within 60 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(xxv)
Clause (j) of Section 11 of the Shelf Agreement is hereby amended by deleting
the term “$10,000,000” in clause (iii) thereof and replacing such term with the
term “$25,000,000”.

(xxvi)
Section 17.1 of the Shelf Agreement is hereby amended by deleting the phrase
“with (and only with) the written consent of the Company and the Required
Holders” therein and replacing such phrase with the following:

with (and only with) the written consent of (x) at any time any Notes are
outstanding (other than Notes owned by the Company or any of its Affiliates),
the Company and the Required Holders and (y) at any time no Notes are
outstanding, the Company and Prudential
(xxvii)
Section 22.3 of the Shelf Agreement is hereby amended by inserting the following
sentences at the end thereof:

If at any time any change in GAAP or in the application thereof would affect the
computation of any financial ratio or requirement, or the operation of any other
provision, set forth in this Agreement, and either the Company, Prudential or
the Required Holders shall so request, the holders and the Company shall
negotiate in good faith to amend in accordance with Section 17.1 such ratio or
requirement or provision to preserve the original intent thereof in light of
such change in GAAP or in the application thereof; provided that, until so
amended (or until such request is withdrawn), regardless of whether any such
request is made before or after such change in GAAP or in the application
thereof, (i) such ratio or requirement or provision shall continue to be
computed or interpreted in accordance with GAAP as in effect immediately prior
to such change becoming effective and (ii) the Company shall provide to
Prudential and the holders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding anything to the
contrary in this Agreement, for purposes of calculations made pursuant to the
terms of this Agreement, GAAP will be deemed to treat leases that would have
been classified as operating leases in accordance with generally accepted
accounting principles in the United States of America as in effect on December
31, 2011 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2011, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.
2.Amendments to Schedules. Subject to Section 3 hereof, the Shelf Agreement is
amended by (a) deleting Schedules 8.3, 10.2, 10.4 and 10.5 thereto in their
entirety and replacing such Schedules with new Schedules 8.3, 10.2, 10.4 and
10.5 attached hereto and (b) adding Schedules 9.8 and 10.3 attached hereto as
new Schedules 9.8 and 10.3 to the Shelf Agreement.
3.Effectiveness of Amendment. This Amendment shall be effective as of the date
first written above upon the satisfaction of the following conditions:

HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(i)
Prudential shall have received executed counterparts of this Amendment, duly
executed and delivered by the parties hereto;

(ii)
the representations and warranties set forth in this Amendment shall be true and
correct in all material respects on and as of the date hereof with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; and

(iii)
Prudential shall have received a fully executed copy of that certain Credit
Agreement, dated as of January 6, 2012, among the Company, as borrower, the
lenders from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swing Line Lender.

4.Representations and Warranties. As an inducement to Prudential to enter into
this Amendment, the Company represents and warrants as follows:
(i)
The Company has all requisite corporate power to execute, deliver and perform
its obligations under this Amendment and the Shelf Agreement, as amended hereby.
The execution, delivery and performance by the Company of this Amendment have
been duly authorized by all requisite corporate action on the part of the
Company. The Company has duly executed and delivered this Amendment, and each of
this Amendment and the Shelf Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.

(ii)
Neither the execution and delivery of this Amendment by the Company, nor the
consummation of the transactions contemplated hereby, nor fulfillment of nor
compliance with the terms and provisions hereof or of the Shelf Agreement, as
amended hereby, will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in any
violation of, or result in the creation of any security interest, lien or other
encumbrance upon any of the properties or assets of the Company pursuant to, its
charter or by-laws, any award of any arbitrator or any Material agreement,
instrument, order, judgment, decree, statute, law, rule or regulation to which
the Company is subject.

(iii)
The execution and delivery of this Amendment will not require any authorization,
consent, approval, exemption or other action by or notice to or filing with any
court or administrative or governmental body or any other Person, except for any
reports required to be filed with the Securities and Exchange Commission under
the Exchange Act.

(iv)
After giving effect to the waiver contained in Section 5 of this Amendment, no
Default or Event of Default has occurred and is continuing.


HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


5.    Waiver. In accordance with Section 17.1 of the Shelf Agreement (as amended
hereby), Prudential hereby waives any Default or Event of Default resulting from
the Company’s failure to deliver at any time prior to the effectiveness of this
Amendment (1) any financial statements or reports that may have been required to
be delivered pursuant to Section 7.1 of the Shelf Agreement or (2) any
certificate that may have been required to be delivered in connection with such
financial statements or reports pursuant to Section 7.2 of the Shelf Agreement,
without implication that any such Default or Event of Default exists or has
existed.
6.    Miscellaneous.
(i)
Each reference to the Shelf Agreement in any other document, instrument or
agreement shall mean and be a reference to the Shelf Agreement as modified by
this Amendment. Except as expressly amended by this Amendment, the Shelf
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. This Amendment shall be binding upon and inure to the
benefit of the Company, Prudential, the holders of the Notes and their
respective successors and permitted assigns. The execution, delivery and
effectiveness of this Amendment shall not be construed as a course of dealing or
other implication that Prudential or any holder of the Notes has agreed to or is
prepared to grant any consents or agree to any amendments or waiver to the Shelf
Agreement in the future, whether or not under similar circumstances.

(ii)
Except as otherwise provided in Section 5 of this Amendment, the execution,
delivery and effectiveness of this Amendment shall not constitute a waiver of
any provision of the Shelf Agreement, the Notes or any other document,
instrument or agreement executed and delivered in connection with this
Amendment. The execution, delivery and effectiveness of this Amendment shall not
be construed as a course of dealing or other implication that Prudential or any
holder of a Note has agreed to or is prepared to grant any amendment to, waiver
of or consent under the Note Agreement, any Note or any other document,
instrument or agreement in the future, whether or not under similar
circumstances.

(iii)
The descriptive headings of the various Sections or parts of this Amendment are
for convenience only and shall not affect the meaning or construction of any of
the provisions hereof.

(iv)
The Company hereby confirms its obligations under the Shelf Agreement, whether
or not the transactions hereby contemplated are consummated, to pay, promptly
after request by Prudential or any holder of any Note, all reasonable
out-of-pocket costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by Prudential or such holder in connection with this
Amendment or the transactions contemplated hereby.


HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


(v)
This Amendment shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

(vi)
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same document. Delivery of this Amendment may be made by facsimile or
electronic (pdf) transmission of a duly executed counterpart copy hereof.

[Remainder of this page blank; signature page follows.]



HOU03:1289851    #PageNum#

--------------------------------------------------------------------------------


If the foregoing correctly describes our understanding with respect to the
subject matter of this Amendment, please execute this letter in the place
indicated below.
Very truly yours,
OCEANEERING INTERNATIONAL, INC.


By:     /s/ Robert P. Mingoia        
Name: Robert P. Mingoia
Title: Vice President and Treasurer




ACCEPTED AND AGREED:


PRUDENTIAL INVESTMENT
MANAGEMENT, INC.


By:     /s/ Brian Thomas            
Vice President


    



HOU03:1289851    Signature Page to Letter Amendment No. 1

--------------------------------------------------------------------------------


Schedule 8.3
Change of Control Affiliates


Oceaneering International, Inc.
 
Oceaneering Angola, S.A.
 
Global Technical Services
 
Ocean Industries (OI Subsea) Pty Ltd
 
Oceaneering Australia PTY, Ltd.
 
Marine Production Systems Do Brasil Ltda.
 
Monocean-Oceaneering Engenharia Submarina Ltda.
 
Ocean Systems Do Brazil Servicos Subaquaticos Ltda.
 
Oceaneering Do Brazil Servicos Submarinos Ltda.
 
Oceaneering Sdn Bhd
 
Grayloc Products Canada Ltd.
 
Oceaneering Limited
 
Oceaneering Marine Canada Ltd.
 
Oceaneering Marine Services Limited
 
Oceaneering Services Co.
 
P.T. Oseania Putera Samudra
 
P.T. Samudra Oceaneering
 
OIS International Limited - Qeshm Free Area
 
OIS (International) Limited
 
Oilfield Inspection Services (International) Limited
 
Oceaneering Holdings Sarl
 
Oceaneering International Holdings LLC SCS
 
Oceaneering Luxembourg Sarl
 
Atkins Inspection Services (M) Sdn Bhd
 
Oceaneering International (M) Sdn Bhd
 
Oilfield Inspection Services (Malaysia) Sdn Bhd
 
Solus Oceaneering (Malaysia) SDN BHD
 
Oceaneering International SA de CV
 
Oceaneering Services S. de R.L. de C.V.
 
Servicios Debajo Superficie S. de R. L.
 
Oceaneering Services (Nigeria) Ltd.
 
Solus Schall (Nigeria) Ltd
 
GTO Subsea AS
 
Metacor Holdings Ltd.
 
Ifokus Engineering AS
 
Mechanica AS
 
NCA Equipment AS
 
NCA Norway AS
 
Norse Cutting & Abandonment AS
 
Oceaneering AS
 
Oceaneering Rotator AS
 
Subsea P&A AS
 


HOU03:1289851
SCHEDULE 8.3
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------


Oceaneering International PTE Ltd.
 
Oceaneering International GmbH
 
Oceaneering Underwater GmbH
 
Grayloc Products Ltd
 
Norse Cutting & Abandonment Ltd
 
A.I.S.L. Limited.
 
Arlis Welding (Inspection) Company Limited
 
Brompton Holdings plc
 
C.E.T. Medway Limited
 
EaE (RT) Limited
 
Everard Pipelines (UK) Limited
 
Ian Murray Engineering, Ltd.
 
ICON (Europe) Limited
 
M.E.S. Group Limited
 
Multiflex Ltd.
 
Norse Cutting & Abandonment Ltd
 
Ocean Systems Engineering Ltd.
 
Oceaneering International Services Ltd.
 
Oilfield Inspection Services Overseas Ltd
 
OIS Diagnostics Limited
 
OIS International Inspection, plc
 
OIS Oilfield Limited
 
OIS plc
 
OIS Teeside Limited
 
Solus Schall Ltd.
 
Marine Technologies, Ltd.(Dubai) Branch
 
Oceaneering International Dubai, L.L.C.
 
Oceaneering OIS Company WLL
 
Solus Emirates
 
Consolidated Launcher Technology, Inc.
 
Deep Sea Systems International, Inc.
 
Eastport International, Inc.
 
Grayloc Products L.L.C.
 
Gulf Coast International Inspection, Inc.
 
Marine Production Systems, Ltd
 
Marine Technical Solutions, Ltd
 
Multiflex, Inc.
 
Nauticos Corporation
 
Norse Cutting & Abandonment Inc.
 
Ocean Systems Engineering, Inc.
 
Oceaneering BOP Controls, Inc.
 
Oceaneering Canada, Ltd
 
Oceaneering International Holdings LLC
 
Oceaneering High Performance Cable, Inc.
 
Oceaneering Space Systems, Inc.
 
Oceaneering Technologies, Inc.
 


HOU03:1289851
SCHEDULE 8.3
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------


Oil Industry Engineering, Inc.
 
Reflange Gulf Coast, Inc.
 
Reflange International, Inc.
 
Reflange, Inc.
 
Solus Ocean Systems, Inc.
 
Specialty Wire and Cable Company, Inc.
 
Steadfast Oceaneering, Inc.
 
Marine International, Ltd.
 
Marine Technologies, Ltd.
 
Solus Schall de Venezuela SRL
 
AGR Field Operations Holdings AS
 
AGR EmiTeam AS
 
AGR EmiTeam AB
 
AGR Pipetech AS
 
AGR Technology Design Ltd
 
AGR Group Field Operations, Inc.
 
AGR Group Brazil Servicos de Petroleo LTDA[1]
 
AGR Integrity UK Limited
 
AGR Asia Pacific Sdn Bhd
 
AGR Malaysia Sdn Bhd
 
AGR Asia Pacific Pty Ltd
 
FPSO Shiraz Pty Ltd
 
Liquegas Energy Pty Ltd
 
AGR Offshore Developments Pty Ltd
 
AGR Asia Pacific (NZ) Ltd
 
The Oceaneering Retirement Investment Plan
 
 
 
 
 
Officers and Directors:
 
M Kevin McEvoy
President, Chief Executive Officer and Director
Roderick A. Larson
Senior Vice President and Chief Operating Officer
Marvin J. Migura
Executive Vice President
David K. Lawrence
Vice President,
General Counsel and Secretary
Kevin F. Kerins
Senior Vice President,
ROVs
Clyde Hewlett
Senior Vice President,
Subsea Products
Knut Eriksen
Senior Vice President,
Subsea Products
W. Cardon Gerner
Senior Vice President and
 Chief Financial Officer
Robert P. Mingoia
Vice President and Treasurer
T Jay Collins
Director
Jerold R DesRoche
Director
David S. Hooker
Director


HOU03:1289851
SCHEDULE 8.3
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------


John R. Huff
Chairman of the Board
D. Michael Hughes
Director
Harris J. Pappas
Director
Paul B. Murphy Jr.
Director




HOU03:1289851
SCHEDULE 8.3
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------


Schedule 9.8
Excluded Subsidiaries


None.



HOU03:1289851
SCHEDULE 9.8
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------


Schedule 10.2
Existing Unsecured Debt of Non-Guarantor Restricted Subsidiaries


1.
Obligations of Oceaneering International GmbH for the deferred purchase price of
the Equity Interests of Global Technical Services, an Australian corporation, in
an amount up to A$4,400,000 (Australian Dollars).










HOU03:1289851
SCHEDULE 10.2
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------


Schedule 10.3
Existing Secured Debt


None.







HOU03:1289851
SCHEDULE 10.3
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------


Schedule 10.4
Existing Liens


None.





HOU03:1289851
SCHEDULE 10.4
(to Note Purchase and Private Shelf Agreement)



--------------------------------------------------------------------------------


Schedule 10.5
Existing Investments


1.
Ownership of 50% of the Equity Interests in Medusa Spar LLC.






SCHEDULE 10.5
(to Note Purchase and Private Shelf Agreement)
HOU03:1289851